Citation Nr: 0945009	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  02-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post operative osteoarthroscopy of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 
to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision.  The 
Veteran filed a notice of disagreement (NOD) in July 2002, 
the RO issued a statement of the case (SOC) in September 
2002.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2002.

In March 2004, the Veteran testified during a video 
conference hearing before a Veterans Law Judge (VLJ) with the 
Board, a transcript of that hearing is of record.

In September 2004, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  After accomplishing some of the 
requested actions, the RO continued the denial of the claim 
(as reflected in the September 2005 supplemental SOC (SSOC)) 
and returned the matter to the Board.

In an October 2005 letter, the Board notified the Veteran 
that the VLJ who conducted the March 2004 hearing was no 
longer employed by the Board, and that he was entitled to a 
hearing before a current VLJ.  In December 2005, the Board 
received a signed statement from the Veteran indicating that 
he did not want an additional hearing.

In January 2006 and December 2006, the Board remanded this 
matter to the RO. 




FINDINGS OF FACT

1.  The service-connected post operative osteoarthroscopy of 
the left knee is manifested by objective evidence of flexion 
limited to 85 degrees and extension limited to 5 degrees, x-
ray evidence of minimal osteoarthritic degenerative changes 
in the left knee, and complaints of pain and weakness. 

2.  From February 6, 2009, there are objective findings of 
moderate instability of the left knee in addition to the 
findings of minimal osteoarthritic degenerative changes in 
the left knee with limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post operative osteoarthroscopy of the left knee have not 
been met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5260, 5261, 5262 (2009). 

2.  From February 6, 2009, the criteria for a separate 20 
percent rating but no higher for instability of the left knee 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claimant must be provided with information pertaining to 
assignment of disability ratings as well as information 
regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in November 2001, prior to the initial 
adjudication of the claim.  The November 2001 letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
the left knee disability as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  

A May 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2008 letter, and an opportunity for the 
Veteran to respond, the May 2009 SSOC reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records pertinent to the matter 
remaining on appeal.  Pertinent medical evidence associated 
with the claims file in connection with this matter consists 
of private records, VA treatment records dated from October 
2000 to November 2007, and reports of VA examinations in 
October 2001, April 2003, August 2005 and February 2009.  The 
Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in 2001, 2003, 2005, and 2009 to obtain medical 
evidence as to the severity of the Veteran's service-
connected left knee disability.  Also of record and 
considered in connection with the appeal are the transcript 
of the Veteran's Board hearing, as well as various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board finds that no further RO action on 
the claim on appeal is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Legal Criteria

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Board notes that the Veteran was granted temporary 100 
percent ratings for his left knee disability during the 
periods from June 12 2002 to July 31, 2002; from June 22, 
2004 to August 31, 2004 and from January 3, 2006 to March 30, 
2006, respectively.  However, as the Veteran has not appealed 
the period assigned for each temporary total rating, the 
Board's adjudication of the claim for higher ratings excludes 
consideration of any period for which a temporary 100 percent 
rating was assigned. 

The Veteran's service-connected post operative 
osteoarthroscopy of the left knee  is currently rated 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262-5010 (2009).  Hyphenated diagnostic codes are used when 
a rating under one code requires use of an additional 
diagnostic code to identify the basis for the rating. 38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in this 
case therefore indicates that post operative osteoarthroscopy 
of the left knee under Diagnostic Code 5262 is the service-
connected disorder and that traumatic arthritis is the 
residual condition (Diagnostic Code 5010). 

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2009).  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009). 

Under Diagnostic Code 5257, other impairment of the knee, 
such as recurrent subluxation or lateral instability, is 
rated as 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009)).

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 60 degrees warrants a noncompensable (0 percent) 
rating.  A 10 percent rating requires flexion limited to 45 
degrees. A 20 percent rating requires flexion limited to 30 
degrees.  A maximum 30 percent rating requires flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009)).

Under Diagnostic Code 5261, limitation of extension of either 
leg to 5 degrees warrants a noncompensable (0 percent) 
rating. A 10 percent rating requires extension limited to 10 
degrees.  A 20 percent rating requires extension limited to 
15 degrees.  A 30 percent rating requires extension limited 
to 20 degrees.  A 40 percent rating requires extension 
limited to 30 degrees.  A maximum 50 percent rating requires 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009)).

Under Diagnostic Code 5262, a 10 percent rating is warranted 
when malunion is productive of slight knee or ankle 
disability; a 20 percent rating is warranted when malunion is 
productive of moderate knee or ankle disability; and a 30 
percent rating is warranted when malunion is productive of 
marked knee or ankle disability.  Nonunion of the tibia and 
fibula, with loose motion requiring a brace, warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Standard knee range of motion is from zero degrees 
(extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, 
Plate II (2009)).

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

On VA examination in April 2003, the Veteran reported 
discomfort in the left knee but denied any locking or 
instability.  He reported occasional mild swelling.  On 
examination, there was no redness, heat, swelling or 
effusion.  Flexion was zero to 100 degrees with subpatellar 
pain at 110 degrees.  McMurray and Drawer tests were within 
normal limits.  There was no recurrent subluxation, no 
locking and no joint effusion.  X-rays were normal.  The 
diagnosis was postoperative left lateral release with left 
knee patellar chondromalacia.

On VA examination in August 2005, the Veteran reported 
weakness, instability and several episodes of locking of his 
left knee.  Flexion was zero to 140 degrees with pain 
beginning at 100 degrees.  There was no additional limitation 
of motion repetitive use.  On examination, there was no 
instability.  X-ray of the left knee demonstrated very early 
osteoarthritic changes.

On VA examination in February 2009, the Veteran reported 
instability, giving way, pain, stiffness and locking.  On 
examination, the Veteran had a slight limp.  He had 
crepitation, grinding and moderate medial/lateral 
instability.  Flexion was zero to 95 degrees and extension 
was normal.  The examiner noted that there was additional 
limitation.  On repetitive motion, flexion was zero to 85 
degrees and extension was zero to 5 degrees.  X-rays revealed 
probable minor degenerative change.  The examiner noted that 
the Veteran was employed as a plant operator and lost one 
week of work time per year due to his disability.  

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a rating in 
excess of 10 percent for the Veteran's post operative 
osteoarthroscopy of the left knee have not been met.

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left knee disability under Diagnostic Code 
5260.  The medical evidence of record shows that the flexion 
of the left knee ranged from 85 degrees to full flexion.  See 
the VA examination reports dated in 2001, 2003, 2005, and 
2009; VA treatment records; and the private treatment records 
from Dr. G.N. dated in 2004 and 2006 which show findings of 
full range of motion.     

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5260, flexion must be 
limited to 30 degrees or less.  The Veteran has left knee 
flexion well beyond 30 degrees.  Thus, the Board concludes 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, a 20 percent disability 
evaluation is warranted for extension limited to 15 degrees.  
The evidence shows that the extension of the left knee ranged 
from full extension (zero degrees) to a limitation of 5 
degrees.  See the VA examination reports dated in 2001, 2003, 
2005, and 2009, and the private treatment records from Dr. 
G.N. dated in 2004 and 2006 which show findings of full range 
of motion.  Thus, a higher disability evaluation under 
Diagnostic Code 5261 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  The Veteran's left knee has been manifested by 
objective evidence of flexion limited to 85 degrees and 
limitation of extension to 5 degrees with pain.  There is no 
evidence of additional limitation of flexion or extension of 
the left knee due to pain.  The VA examination report dated 
in 2001 indicates that there was no pain with range of motion 
of the left knee.  The 2003 VA examination report notes that 
the Veteran had pain at 110 degrees of flexion.  The 2005 VA 
examination report indicates that there was pain at 100 
degrees of flexion.  The 2009 VA examination report indicates 
that there was pain with motion with flexion of the left knee 
limited to 85 degrees.  The Board finds that the Veteran's 
current disability rating for the left knee takes into 
consideration and incorporates any additional functional loss 
due to pain.  

As noted above, for a rating in excess of 10 percent to be 
assigned under Diagnostic Code 5260 and 5261, the evidence 
must show flexion limited to 30 degrees or less and extension 
limited to 15 degrees or more.  The findings of the VA 
examinations show that the Veteran has extension limited by 5 
degrees at times and flexion well beyond 30 degrees even when 
pain was considered.  There is no evidence of additional 
limitation of flexion or extension of the left knee due to 
pain.  

There is no evidence of additional limitation of flexion or 
extension of the left knee due to weakness, fatigability, 
incoordination, or lack of endurance.  The left knee 
limitation of flexion to 85 degrees and limitation of 
extension to 5 degrees takes into account the additional loss 
of motion due to repetitive use.  In this regard, the VA 
examiner noted that despite the Veteran's functional 
limitations, he was able to stand for over an hour and was 
able to walk 1/4 of a mile.  In addition, while the February 
2009 VA examiner noted that the Veteran reported flare-ups 
for one to two days every two to three weeks, the examiner 
noted that, the knee lacked only 10 degrees of flexion and 5 
degrees of extension.  See the February 2009 VA examination 
report.  Based on the objective medical evidence of record, 
there is no basis for the assignment of additional disability 
due to pain, weakness, fatigability, weakness, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

There is no evidence of ankylosis of the left knee.  
Therefore, Diagnostic Code 5256 is not for application.  The 
medical evidence of record shows intermittent, not frequent 
findings or complaints of effusion and locking of the knee.  
See the 2001, 2003, and February 2009 VA examination reports; 
the VA treatment records dated in October 2003, January 2004, 
and August 2005; and the treatment records by Dr. G.N. dated 
in 2006.  There is no evidence of dislocated or semilunar 
cartiledge in the left knee joint.  Thus, a higher rating is 
not warranted under Diagnostic Code 5258.  For the Veteran to 
warrant a higher rating under Diagnostic Code 5262, the 
evidence would need to show a moderate knee disability and 
nonunion of the tibia and fibula.  However, the X-rays also 
showed that there was no impairment of the tibia and fibula 
warranting a higher rating under Diagnostic Code 5262.

A separate compensable rating is not warranted for limitation 
of extension under Diagnostic Code 5261 in addition to the 10 
percent rating under Diagnostic Code 5260 for limitation of 
flexion.  As discussed above, extension of the left knee 
ranges from full extension to a limitation of 5 degrees, 
which warrants a zero percent rating under Diagnostic Code 
5261.  Thus, there is no basis for the assignment of a 
separate compensable rating for limited extension of the left 
knee.  See VAOPGCPREC 9-2004.  
 
The Board finds, however, that, a separate rating for 
instability of the left knee under Diagnostic Code 5257 is 
warranted from February 6, 2009, the date is was factually 
ascertainable that there was instability of the left knee.  
The February 6, 2009 VA examination report indicates that 
there were objective findings of moderate medial/lateral 
instability of he left knee which warrants a 20 percent 
rating for the left knee based on moderate instability under 
Diagnostic Code 5257.  The medical evidence prior to this 
date shows no objective evidence of instability of the left 
knee.  See the VA examination reports dated in 2005, 2003, 
and 2001; the VA treatment records dated in October 2003, 
January 2004 and August 2005 which note no instability or 
laxity; and the private treatment records from Dr. G.N. which 
note no ligament laxity.  There is no medical evidence of 
severe instability of the left knee.  

For all the foregoing reasons, the Board finds that there is 
no basis for any additional staged ratings pursuant to Hart.  
The Board has examined the record and as discussed above, the 
Board finds that a 10 percent evaluation and no higher is 
warranted for limitation of motion of the left knee for the 
entire appeal period and the 20 percent rating for 
instability of the left knee is warranted from February 6, 
2009.  Additional staged ratings under Hart are not 
warranted.  

Additionally, the Board finds that there is no showing that, 
during any period in question, the Veteran's service-
connected left knee disability, alone, has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the September 2003 
SSOC). 

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment, 
should the disability worsen.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
The Board also notes that the record shows that the Veteran 
underwent three surgeries on the left knee since 2002 with 
the third arthroscopy of the left knee in 2006.  There is no 
indication that the surgeries required frequent 
hospitalization.  While the Board acknowledges the Veteran's 
complaints of left knee pain and limited motion, there is no 
medical evidence or information showing that the Veteran's 
service-connected left knee disability has resulted in marked 
interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  

In summary, for the reasons and bases expressed, the Board 
concludes that the evidence supports the grant of a separate 
20 percent rating for moderate instability of the left knee 
from February 6, 2009, and the appeal is granted to that 
extent.  

The preponderance of the evidence is against assignment of a 
rating in excess of 10 percent for limited extension or 
limited flexion of the left knee, and the claim for a higher 
rating based on limitation of motion of the left knee is 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  


ORDER


A rating excess of 10 percent for post operative 
osteoarthroscopy of the left knee is denied.

A separate 20 percent rating for instability of the left knee 
is granted from February 6, 2009, subject to the legal 
authority governing the payment of compensation benefits. 



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


